Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amended RCE filed by the Applicant on 3/5/2021.  Claims 1-20 are currently pending and claims 1, 15, and 18 are amended.  This results in claims 1-20 being allowed.

Allowable Subject Matter

Claims 1-20 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
Rejections under 35 U.S.C. § 103 have been withdrawn for the following reason. Closest prior art to the invention include Syiau (USPGPUB 2017/0116691), Farnsworth et al. (US Patent 9,852,487), Greystoke et al. (USPGPUB 2015/0199754), Nilsson et al. (USPGPB 2017/0228682) and Godar (USPGPUB 2007/0156429).
None of the prior art of record, taken individually or in combination, teach the claimed invention as detailed in amended independent claims 1, 15, and 18, wherein .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624